Citation Nr: 0634531	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-33 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for discogenic disease 
at L4-5 and L5-S1.

2.  Entitlement to special monthly pension based upon the 
need for aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  He is a Vietnam Era veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2003 and January 2004 rating decisions 
of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO denied special 
monthly pension in August 2003, and service connection for 
discogenic disease in January 2004.  

In August 2006, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.


FINDINGS OF FACT

1.  Competent evidence of a nexus between the post-service 
diagnosis of discogenic disease and service is not of record.

2.  The veteran was awarded VA nonservice-connected 
disability pension benefits by action of the RO in April 
2002; he has a combined nonservice-connected disability 
rating of 90 percent.

3.  The veteran is not blind, or nearly blind, is not 
institutionalized in a nursing home on account of physical or 
mental incapacity, and does not need the aid and assistance 
of another person to perform the routine activities of daily 
living.

4.  The veteran does not have a single disability rated at 
100 percent and an additional disability independently rated 
at 60 percent or more.

5.  The veteran is not confined to his home or its immediate 
premises.


CONCLUSIONS OF LAW

1.  Discogenic disease at L4-5 and L5-S1 was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  The requirements for special monthly pension based on the 
need for regular aid and attendance, or due to housebound 
status, have not been met. 38 U.S.C.A. §§ 1521, 5103, 5103A 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.351, 3.352 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), (Pelegrini II), the Court 
held that VA must (1) inform the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  The VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2003 and November 2003 letters sent to 
the veteran.  In the November 2003 letter, VA informed the 
veteran that in order to substantiate a claim for service 
connection, the evidence needed to show he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records 
or medical opinions.  The May 2003 letter informed the 
veteran of the evidence necessary to substantiate the claim 
for entitlement to a special monthly pension by informing him 
of the specific criteria needed for that benefit.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letters, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claims.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained VA outpatient 
reports from October 2001 to January 2006.  Finally, VA 
provided the veteran with examinations in connection with his 
claim for special monthly pension.

Although an examination or an opinion was not obtained in 
connection with the veteran's claim for service connection 
for discogenic disease, the Board finds that VA was not under 
an obligation to provide an examination, as such is not 
necessary to make a decision on this claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. §5103A(d).  Here, the 
evidence does not indicate that the veteran's discogenic 
disease may be associated with his active service.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by the veteran of a causal connection 
between the disability and service).  The veteran has not 
brought forth evidence, other than his statements, suggestive 
of a causal connection between his discogenic disease and 
service.  The RO informed the veteran that he would need 
medical evidence of a relationship between the veteran's 
current back problems and service, and the veteran has not 
provided such evidence.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision   
A.  Discogenic Disease

The veteran states in his September 2003 personal statement 
that while stationed in Korea, he injured his back when 
moving a piece of artillery.  He explained further during the 
August 2006 hearing that he sought treatment for his back 
once he returned to Fort Benning, Georgia.   The veteran 
attributes his current back condition to service.  

The Board notes that the veteran indicated on his pre-
induction report of medical history in January 1967 that he 
had or had had recurrent back pain.  The pre-induction 
examination noted no pre-service back injury or back 
problems.  The spine was noted as normal.  The veteran is not 
claiming that he had a back condition upon entrance, but his 
active service caused his current back condition.  The 
veteran testified during the August 2006 hearing that he had 
no back problems upon entrance into the Army.  Therefore, the 
Board will not treat the veteran's discogenic disease as a 
preexisting condition.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (d) 
(2006).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of 
discogenic disease.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding VA's interpretation of the provisions of 
38 U.S.C.A. § 1110 to require evidence of a present 
disability to be consistent with congressional intent); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits 
entitlement to service-related diseases and injuries to cases 
where the underlying in-service incident resulted in a 
disability).

The question of whether the veteran's current diagnosis had 
its onset in or is otherwise related to active service, 
involves competent medical evidence as to medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The Board 
notes that the report of medical history at separation 
completed by the veteran indicated that he had or had had 
recurrent back pain; however, the separation examination is 
silent for such complaints of back pain.  Furthermore, 
clinical evaluation of the spine was noted as normal on 
separation.  During the August 2006 hearing, the veteran 
testified that after the artillery accident in Korea, he 
sought treatment for his back at Fort Benning.  He explained 
that he went to sick call for his back problem and remained 
in the hospital for treatment of his back.  The Board notes 
that upon review of the service medical records, the veteran 
was hospitalized at Martin Army Hospital at Fort Benning for 
other medical concerns unrelated to a back problem.  There is 
no mention of complaints, treatments, or findings relating to 
back pain.  VA outpatient treatment notes reflect treatment 
and complaints for a back problem, but do not specifically 
comment on the etiology of the disorder.  Therefore, there is 
no probative medical evidence suggesting a link between the 
veteran's period of service and his current diagnosis of 
discogenic disease.

The Board is aware of the veteran's contentions that his 
discogenic disease is somehow etiologically related to 
service; however, as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
his assertions as to the existence, nature and etiology of 
the current diagnosis are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
competent medical evidence linking the veteran's current 
diagnosis to service, service connection for discogenic 
disease is denied. 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for discogenic disease, and there is 
not doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

B.  Special Monthly Pension

The veteran requests that he be granted benefits in the form 
of special monthly pension.  Special monthly pension benefits 
are awarded based on medical need as set forth below.  As 
such, the veteran must meet the medical criteria required in 
order to be granted special monthly pension based upon the 
need for regular aid and attendance or on account of being 
housebound.

Under 38 U.S.C.A. § 1521, "each veteran of a period of war 
who meets the service requirements of this section and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct" shall receive VA pension.  38 U.S.C.A. § 
1521(a).  Section 1521 further provides for an increased rate 
of pension, in the form of a special monthly pension, when an 
otherwise eligible veteran is in need of regular aid and 
attendance or has a disability rated as permanent and total 
and (1) has an additional disability or disabilities ratable 
at 60 percent, or (2) is permanently housebound. 38 U.S.C.A. 
§§ 1521(d), (e); see also 38 C.F.R. §§ 3.351(b), (c), and 
(d).

A veteran will be considered in need of regular aid and 
attendance if he or she:  (1) is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less; or (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of the claimant to 
dress and undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities or through extreme weakness; inability to tend to 
the wants of nature; or incapacity, physical or mental, which 
requires care and assistance on a regular basis to protect 
the claimant from the hazards or dangers incident to his 
daily environment.  "Bedridden" will be a proper basis for 
the determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  It is not required that all of the 
disabling conditions enumerated above be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a).

In addition, determinations that the veteran is so helpless 
as to be in need of regular aid and attendance will not be 
based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Housebound benefits are warranted if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the VA's Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17 of 
this chapter), the veteran:  (1) has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or, (2) is "permanently 
housebound" by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351 (d).

The Board notes that the veteran has no service-connected 
disabilities.  He was awarded VA nonservice-connected 
disability pension benefits in an April 2002 rating decision.  
His nonservice-connected conditions are as follows:  right 
shoulder fracture, status post open reduction and fixation, 
evaluated as 40 percent disabling; status post partial 
meniscectomy of the right knee, evaluated as 10 percent 
disabling; and hypertension, evaluated as 10 percent 
disabling.  His combined rating for his nonservice-connected 
conditions is 90 percent.

The veteran asserts during the August 2006 hearing that 
because of his knee and shoulder problems, he cannot perform 
certain daily activities such as bathing and dressing 
himself.  He explained that he lives with his mother, and his 
daily activities involve sitting and watching television.  
The veteran stated that he can only walk approximately 100 
yards before stopping to rest.  VA treatment records show 
that the veteran has been diagnosed with bilateral torn 
meniscus of both knees, post traumatic arthritis of the right 
shoulder, hypertension, partial meniscectomy of the right 
knee, depression, and post-traumatic stress disorder.

In June 2003, the veteran underwent an examination for 
"Household Status or Permanent Need for Regular Aid and 
Attendance."  This examination was performed on the same day 
the veteran was to receive orthopedic surgery for the left 
knee.  The veteran was noted as an obese male that walked 
into the office alone with a cane and an antalgic limp.  The 
examiner stated that the veteran had mild loss of abduction 
in the arms, but was capable of 85 percent use of the upper 
extremities, and lower extremity mobility was hampered by the 
left knee disability.  The veteran was alert, oriented, 
cooperative, and answered questions.  The veteran denied 
having bladder or bowel control problems.  The examiner noted 
that the veteran could walk at least one block without the 
assistance of another person and was able to leave his place 
of residence without limitation.  The examiner opined that 
the veteran required the daily personal health care services 
of a skilled provider without which the veteran would require 
hospital, nursing home, or other institutional care for a 
period of time following the surgery.

The veteran underwent another "Household Status or Permanent 
Need for Regular Aid and Attendance" examination in June 
2003 after the knee surgery.  The veteran was noted by the 
examiner to have arrived in a private vehicle driven by a 
family member.  He stated that he needed assistance with 
traveling and lived at home with his mother.  The veteran was 
noted not to be bedridden or wheelchair-ridden.  The veteran 
informed the examiner that he was generally independent in 
the activities of daily living, but had some limitation of 
mobility due to his knees and shoulder.  He described a 
typical day as being spent watching television and reported 
he could walk approximately 1000 feet.  The examiner 
described the veteran's vision as blurred vision corrected 
with eyeglasses.  He stated the veteran had the capacity for 
protecting himself from the dangers of the daily environment.  
The veteran denied having any dizziness, bladder or bowel 
incontinence, loss of memory, poor balance, or anything 
affecting his ability to ambulate, perform self-care, or 
travel beyond the premises of home.  The veteran was 
determined to be competent to manage his own household 
finances.

The Board finds that the preponderance of the evidence is 
against the award of special monthly pension based upon the 
need for regular aid and attendance.  The veteran's 
diminished visual acuity is fully corrected by lenses, and he 
thus does not meet the criteria of blindness, or near 
blindness.  Additionally, as the veteran reported that he 
lives with his mother, he does not meet the criteria of 
confinement to a nursing home due to mental or physical 
incapacity.  The veteran also does not meet the criteria to 
establish a factual need for aid and attendance of another 
person.  Although he was reported as requiring the aid and 
attendance of another person after surgery, the VA examiner 
did not state during the VA examination after surgery, that 
aid and attendance of another person was required for the 
veteran.  The veteran requires assistance with traveling due 
to the fact that he cannot drive because of his knees, but 
the evidence does not suggest that the veteran would be 
totally unable to dress or attend to his hygiene needs 
without the assistance of others.  The veteran testified 
during the hearing that he needed help sometimes with 
personal hygiene, but he considered himself to be independent 
and did not want anybody to assist him.  Functional 
limitations of the upper extremities were found during both 
examinations, but the VA examiner noted that the veteran was 
capable of 85 percent use of the upper extremities before 
surgery.  He was found competent to manage his household 
finances during the second VA examination.

Concerning the veteran's claim for special monthly pension at 
the housebound rate, the Board notes that, despite the 
veteran's multiple health problems, the evidence does not 
show that he is housebound.  Again, the veteran stated that 
he could walk at least 1000 feet and would drive on occasion.  
The VA examiner stated that the veteran had no limitation on 
how often he could leave his home or the immediate premises.  
In addition, he does not have a single permanent disability 
that is evaluated as 100 percent disabling.  Because having a 
single disability which is evaluated as 100 percent disabling 
is a threshold requirement for an increased pension benefit 
based on housebound status, see 38 U.S.C.A. § 1521(e) and 
38 C.F.R. § 3.351(d), it is apparent that the basic 
requirements for special monthly pension on the account of 
being housebound have not been met. 

The weight of the evidence does not show that the veteran 
meets the requirements for special monthly compensation based 
upon the need for regular aid and attendance or by reason of 
being housebound.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule is not for 
application, and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for discogenic disease at L4-5 and L5-S1 
is denied.

Special monthly pension based upon the need for aid and 
attendance or by reason of being housebound is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


